Citation Nr: 1647650	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

In May 2011, he requested an increased (compensable) rating for the service-connected hemorrhoids.  In April 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of those proceedings is associated with the record.  In February 2016, the Board of Veterans' Appeals (Board) denied the appeal.  

The Veteran appealed to the Veterans Claims Court.  In September 2016, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the issue of a compensable rating for hemorrhoids for further proceedings consistent with the JMR instructions.  Here, the Board remands the issue on appeal for additional development consistent with the September 2016 JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted in the September 2016 JMR, in regards to the symptomatology of either internal or external hemorrhoids, the presence of fissures warrants a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  

The Veteran last received an examination in July 2011.  Fissures were not noted at that time.  Further, VA hemorrhoid treatment records from 2011 to 2012 reflect the absence of fissures; however, at the April 2015 Travel Board hearing, he testified to having worsening hemorrhoid symptoms, to include fissures, for the previous 10 years.  An April 2015 VA treatment record noted fissures upon examination that had "improved from last visit, but still present."  

Such evidence indicates that the Veteran developed fissures sometime between 2012 and 2015.  Unfortunately, other than the April 2015 treatment record, the evidence does not include VA treatment records from December 2012 to the present.  As such, remand is necessary to obtain these outstanding VA medical records.  

Additionally, as the Veteran's disability appears to have worsened since the last medical examination, a new examination is needed. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records for the period from December 2012 to the present.

2.  Schedule the an examination to assist in determining the current level of severity of the service-connected hemorrhoids.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  

A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

* The examiner should report the extent of the hemorrhoid disability symptoms in accordance with VA rating criteria.  

* As to the fissure symptoms, the examiner is asked to review the record and opine as to when the Veteran first began manifesting symptoms of fissures related to the service-connected hemorrhoids, if possible.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




